       Case 3:20-cv-00279-DPM Document 5 Filed 10/20/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

CHARLES W. RUE                                               PLAINTIFF
#48738

v.                       No: 3:20-cv-279 DPM

KEITH BOWERS, Admin, Craighead County
Detention Center                                          DEFENDANT

                             JUDGMENT

     Rue' s complaint is dismissed without prejudice.



                                       D .P. Marshall Jr.
                                       United States District Judge
